

115 S3586 IS: To direct the Secretary of Agriculture to provide emergency payments to dairy producers.
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3586IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo direct the Secretary of Agriculture to provide emergency payments to dairy producers.
	
		1.Emergency payments
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Agriculture (referred to in this Act as the Secretary) shall issue emergency payments to dairy producers according to criteria developed by the Secretary under subsection (b).
			(b)Criteria
 (1)In generalThe Secretary shall develop criteria for the issuance of emergency payments under subsection (a). (2)PriorityIn developing criteria under paragraph (1), the Secretary shall—
 (A)give priority to a dairy producer— (i)located in a State with a high cost of dairy production compared to other States; or
 (ii)on a farm with a high cost of dairy production based on the size of the farm, as determined by the Secretary; and
 (B)in carrying out subparagraph (A), use the most current estimates of the Economic Research Service for the cost of milk production by State and nationwide.
 (c)Payment limitationAn emergency payment under subsection (a) shall be not less than $10,000 but not greater than $20,000 per dairy operation.
 (d)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $556,000,000 for fiscal year 2019, to remain available until expended.
			2.Emergency designation
 (a)Statutory PAYGOThis Act is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (b)Senate designationIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.